El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
La única diferencia que hay entre él principio envuelto en este caso y el de La Isabella Grove v. El Registrador de San Juan, (pág. 257) que acaba de fallarse, es que en aquel caso el registrador procediendo más correctamente inscribió la escritura con un defecto subsanable. Este proceder da más fuerza al hecho de que las cuestiones de esta clase no se presentan al registro. En este caso el registrador pro-bablemente estaba satisfecho independientemente del título presentado de que la corporación había cumplido con la ley, pero en el anterior el registrador no tenía conocimiento personal de un manera o de otra. La verdadera información según los autos en uno u otro caso era la misma. La nota del registrador en este caso expresa que no consta que la compañía era una corporación doméstica, o autorizada para emprender negocios en Puerto Rico. Como la escritura ofre-cida era la adquisición de una finca, el registrador debió haberla inscrito sin necesidad de tener que hacer una inves-tigación para ver si la corporación había cumplido o no con las leyes referentes a las corporaciones extranjeras a cuya clase pertenecía la recurrente, como aparece de la escritura. Por estas razones y las que más extensamente han sido con-signadas en el caso de La Isabella Grove, Inc., v. El Registrador de San Juan, supra, debe ser revocada la nota.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.